DISCIPLINARY PROCEEDING This matter coming on for hearing and the Court being fully advised, It is ordered and adjudged that the decision and recommendations of the Disciplinary Board in this matter are approved; That ANTHONY E. LUCERO, Jr. be and he hereby is disbarred with leave, however, to apply for reinstatement in the manner prescribed by the rules after the final expiration date of November 3rd 1984 of the probation imposed upon him by the United States District Court; and that the costs of this proceeding in the amount of $ 367.11 are assessed against him.